                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

             Sona Oliver,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:20-cv-00304-GCM
                                      )
                 vs.                  )
                                      )
   PHH Mortgage Corporation et al     )

            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 2, 2021 Order.

                                               February 2, 2021




        Case 3:20-cv-00304-GCM Document 27 Filed 02/02/21 Page 1 of 1
